Citation Nr: 1124194	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  11-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Propriety of the termination of the total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective from 
May 1, 2010. 


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from April 1980 to April 1983, and from October 1984 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that terminated the appellant's TDIU as of May 1, 2010.

The Board notes that the appellant has other claims which are on appeal to the United States Court of Appeals for Veterans Claims (Court).  A November 2009 Joint Motion for Remand was issued in connection with a November 2008 Board decision.  Subsequently, the Board issued a decision, in May 2010, in which TDIU was granted on an extraschedular basis for the period from October 18, 1994, to November 27, 2000.  In addition, the Board denied the assignment of an extraschedular evaluation for the appellant's lumbar spine disability for the period from November 28, 2000, to June 27, 2007.  (The November 2008 Board decision had previously granted TDIU on an extraschedular basis effective as of June 28, 2007, but not before that date.)

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant when further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

Review of the medical evidence of record reveals that the appellant has been in receipt of VA medical treatment.  However, the most recent VA treatment records contained in the claims file are dated in 2005.  In addition, it appears that the appellant received VA Vocational Rehabilitation services in the past - but it is unknown whether he has received any such services recently.  Furthermore, it is unknown if the appellant is, or has ever been, in receipt of Social Security Administration (SSA) disability benefits.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by Federal government entities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the relevant VA records, to include Vocational Rehabilitation records, and any SSA records should be obtained and associated with the claims file.

The appellant most recently underwent a VA medical examination in October 2009.  The examiner did not have access to the claims file.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder).  More important, the examiner never rendered any opinion as to the appellant's capacity to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16.  

Thus, while the RO did arrange for the examination of the appellant, the medical findings were inadequate.  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  Furthermore, a current examination of the appellant's back and neck is warranted, because the last such VA examination was performed almost two years ago.  Accordingly, a new medical examination is necessary to make determinations in this case. 

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent have been accomplished.

2.  Ascertain whether there are more recent VA Vocational Rehabilitation records for the appellant than those in the VR&E file accompanying the claims file.  If so, obtain those records (or legible copies thereof) and associate them with the claims file.

3.  Contact the appellant to obtain the names and addresses of all medical care providers (private, VA or other government) who have treated him for any medical condition since 2005.  After securing the necessary release(s), obtain all associated records not already of record identified by the appellant, to the extent not already on file.  In particular, any VA treatment records dated from 2005 onward must be obtained.  Associate all records obtained with the claims file.

4.  Ascertain whether the appellant has ever applied for, or been in receipt of, Social Security Administration disability benefits.  If so, obtain all the medical records associated with the appellant's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any further decision concerning the appellant's entitlement to benefits was based.  

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims files should contain documentation of the attempts made.  The appellant and his attorney should also be informed of the negative results and be given opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA social and industrial survey to ascertain the impact of his service-connected disabilities on his capacity for employment.  The claims file should be reviewed and that review should be indicated in the survey report.  The social worker should elicit and set forth pertinent facts regarding the appellant's medical history, education, employment history, social adjustment, and current behavior and health.  The social worker should offer an assessment of the appellant's current functioning and identify the conditions which limit his employment opportunities.  The social worker must evaluate and discuss the effect of all of the appellant's service-connected disabilities, both singly and jointly, on his employability since May 2010.  Distinctions between the effects the appellant's service-connected disabilities and non-service-connected disorders have on his capacity for employment must be noted.

7.  After the above development action has been accomplished, schedule the appellant for a VA orthopedic examination to determine the nature, severity, and extent of his service-connected lumbar spine and torticollis disabilities, to include the effect of these service-connected disabilities on his employability.  All appropriate testing should be accomplished.

The claims file should be reviewed and that review should be indicated in the examination report.  The orthopedist should review the appellant's entire medical history in order to construct an overall picture of his orthopedic status.  Distinctions between service-connected disabilities and non-service-connected disorders should be noted.

To the extent possible, the orthopedist should indicate the degree of impairment due to the service-connected disabilities since May 2010, as opposed to the impairment due to other, non-service-connected disabilities.  Based on a review of the claims file and the examination findings, the examiner is in particular requested to offer an opinion regarding the severity of each diagnosed orthopedic disorder and the extent to which each such orthopedic disorder affects the appellant's ability to work.  The examiner should describe how the symptoms of the service-connected lumbar spine and torticollis disabilities have affected the appellant's social and industrial capacity since May 2010.  The examiner should describe how the appellant's treatment for his service-connected lumbar spine and torticollis disabilities, including medication(s), has affected his social and industrial capacity since May 2010.  In summary, the examiner should describe in detail the impact that the appellant's service-connected disabilities have on his employability as opposed to the impact his non-service-connected conditions have on his employability.

Based on examination findings and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the appellant's service-connected lumbar spine and torticollis disabilities (including treatment thereof) without regard to his non-service-connected disabilities, or his age, render him unable to secure and follow a substantially gainful occupation.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an opinion concerning employability without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's capacity for employment.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  If the orthopedist determines that a neurological examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

9.  Upon receipt of the social and industrial survey and examination reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, the AMC/RO should refer the report to the social worker and/or the examiner for corrections or additions.  See 38 C.F.R. § 4.2.

10.  Thereafter, re-adjudicate the TDIU claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, 38 C.F.R. §§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); Allen v. Brown, 7 Vet. App. 439, 448 (1995); DeLuca v. Brown, 8 Vet. App. 202 (1995); and pertinent General Counsel Opinions.

11.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

